        Case 1:19-cr-00795-SHS Document 158 Filed 07/02/20 Page 1 of 1




                             PELUSO & TOUGER, LLP
                                70LAFAYETTESTREET
                            NEW YORK, NEW YORK 10013
                               PelusoandTouger.com

                                                         Ph. No. (212) 608-1234
                                                         Fax No. (212) 513-1989


BY ECF:
July 1, 2020

Honorable Sidney H. Stein                                       MEMO ENDORSED
United States District Court Judge
United States Courthouse
500 Pearl Street
New York, New York 10007

Re:    United States v. Nicholas Falu,
       19 Cr 795 (SHS)

Your Honor,

In Reply to the Government's letter, I am sorry I made a mistake it is 311 Howie Avenue in
the Bronx. As to the Government's Covid objection, Mr. Falu has been in home confinement
thus he has not contracted the virus and no one in his family has either. They plan on
practicing correct protocol during the dinner by holding it out doors and wearing masks,
thus protecting them from transmitting the virus if anyone happens to be asymptomatic.
The family certainly appreciates the risk involved and is going to take all safety protocols.

Thus, I would respectfully request that the Court grant the above request. Thank you very
much for your consideration of this matter

                                                  Respectfully yours,
                                                  ffiJardf!JJ�
                                                  David Touger


cc: AUSA Frank Balsamello                              Application denied.
    Pre-Trial Services Officer Joshua Rothman
                                                       Dated: New York, New York
                                                              July 2, 2020
